—Judgment unanimously affirmed. Memorandum: Supreme Court properly dismissed the habeas corpus petition because the issue raised, the voluntariness of relator’s guilty plea, either was or could have been raised on direct appeal from the judgment of conviction or in a motion pursuant to CPL article 440 (see, People ex rel. Van Patten v Walker, 174 AD2d 1058; People ex rel. Lamberty v Kuhlmann, 165 AD2d 922). More*1054over, because relator would be entitled only to withdraw his guilty plea and go to trial and not to immediate release, habeas corpus is not an appropriate remedy (see, People ex rel. Hall v LeFevre, 60 NY2d 579, 580; People ex rel. Kaplan v Commissioner of Correction of City of N. Y., 60 NY2d 648, 649). (Appeal from Judgment of Supreme Court, Cayuga County, Contiguglia, J. — Habeas Corpus.) Present — Denman, P. J., Balio, Lawton, Doerr and Davis, JJ.